Bertram v Columbia Presbyterian/N.Y. Presbyt. Hosp. (2015 NY Slip Op 01899)





Bertram v Columbia Presbyterian/N.Y. Presbyt. Hosp.


2015 NY Slip Op 01899


Decided on March 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2015

Friedman, J.P., Sweeny, DeGrasse, Gische, JJ.


103707/07 -5916 14463

[*1]14464 & Elliot Bertram, etc., et al., Plaintiffs-Appellants,
vColumbia Presbyterian/New York Presbyterian Hospital, Defendant-Respondent.


Leon I. Behar, PC, New York (Leon I. Behar of counsel), for appellants.
McAloon & Friedman, P.C., New York (Gina Bernardi Di Folco of counsel), for respondent.

Judgment, Supreme Court, New York County (Lucy Billings, J.), entered July 2, 2013, after a jury trial, in favor of defendant and against plaintiffs, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered May 8, 2013, which denied plaintiffs' posttrial motion to set aside the verdict, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Plaintiffs allege that two of defendant's attending physicians committed medical malpractice by failing to remove a femoral arterial line from the then six-week-old infant plaintiff's groin area, resulting in the partial amputation of his left leg.
Plaintiffs failed to preserve their arguments regarding defense counsel's conduct, as they failed to move for a mistrial before the jury rendered its verdict (see Boyd v Manhattan & Bronx Surface Tr. Operating Auth., 79 AD3d 412, 413 [1st Dept 2010]). Nor are review and a new trial warranted "in the interest of justice" (CPLR 4404[a]), since plaintiffs failed to show that defense counsel's conduct constituted a substantial injustice or that it likely affected the verdict (see Micallef v Miehle Co., Div. of Miehle-Goss Dexter, 39 NY2d 376, 381 [1976]; see also Boyd, 79 AD3d at 413).
The verdict was not against the weight of the evidence (Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]). Defendant's witnesses and expert testified that there were contraindications for moving the arterial line, including that the infant remained in critical condition and that he was at risk of uncontrolled bleeding from an incision at another access site. Plaintiffs' sole expert to testify as to defendant's alleged
malpractice never addressed the contraindications.	M-5916 -	Bertram v Columbia Presbyterian/New York
Presbyterian Hospital
Motion to strike reply brief denied.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 10, 2015
CLERK